DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 2/22/2021. As directed by the amendment: claims 1 and 11-13 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-3, 5-8, and 10-13 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second circumferential surface portion with a concave circumferential portion therebetween that connect in an axis direction of the main body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a second circumferential surface portion with a concave circumferential portion therebetween that connect in an axis direction of the main body” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. Applicant relies on Fig. 2 to show support, however Fig. 2 fails to provide any reference number showing the limitation above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a concave circumferential portion therebetween that connect in an axis direction of the main body” however it is unclear what is meant by “an axis direction”…
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kessell (US Patent 3,831,601 A) in view of Sudo et al. (US Patent 6,090,081). Refer to figures below when “See Image 1” or “See Image 2” mentioned.Image 1:

    PNG
    media_image1.png
    557
    537
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    590
    352
    media_image2.png
    Greyscale

Regarding claim 1, Kessell discloses a gasket (14) which is put on a plunger (36) for use in a medical syringe (Fig. 1), comprising: 
a main body (14) made of an elastic material (Col 2, line 65); and 
the gasket having a first circumferential surface portion (See Image 1) and a second circumferential surface portion (See Image 1) with a concave circumferential portion (See Image 1) therebetween that connect in an axis direction of the main body to be kept in contact with an inner peripheral surface of a syringe barrel of the medical syringe (Fig. 3), a liquid contact surface (16) connected to a first edge of the first circumferential surface portion (See Image 1), a bottom surface  (18) provided on a second edge of the second circumferential surface portion (See Image 1), wherein the first edge and the second edge are opposite to one another (Fig. 2), and a threaded hole (26, 32) extending from a center of the bottom surface into the main body (Fig. 2) and adapted to be in threaded engagement with a distal end portion of the plunger (Fig. 3), 
wherein the threaded hole has an internal thread (Threading of 26, 32) provided on an inner peripheral surface of the threaded hole (Fig. 2) as extending from a mouth of the threaded hole toward an innermost portion of the threaded hole (Fig. 2) and including a plurality of periodic thread portions (See Image 1), 
wherein, provided that only an innermost one of the plurality of periodic thread portions of the internal thread adjacent to the innermost portion of the threaded hole has a diameter F1 (See Image 2), that the other of the plurality of periodic thread portions of the internal thread each have a same diameter F2 (See Image 2) and that a distal one of periodic thread portions of an external thread provided on the distal end portion of the plunger has a diameter D1 (See Image 2), a relationship F2 > D1 > F1 is satisfied (See Image 2), and 
wherein, provided that a distance between the bottom surface and the innermost portion of the threaded hole of the gasket is L2 (See Image 1), and that a distance between a lower edge of the first circumferential surface portion opposite from the liquid contact surface and the bottom surface of the gasket is L1 (See Image 1), a relationship L2-L1≥-1mm is satisfied (See Image 1). 
Kessell is silent regarding
the gasket being a laminated gasket and a film provided on a surface of the main body.
(1) which is put on a plunger (Col 5, lines 15-18) for using in a medical syringe (Col 5, lines 15-18, Figs. 1(a)-1(c)), comprising: 
a main body (2) made of an elastic material (Col 5, lines 8-9); and 
a film (3) provided on a surface of the main body (Fig. 1(a)); 
the laminated gasket having a liquid contact surface (Top surface of 3 in Figs. 1(c)), a bottom surface (Bottom surface of 2/3 in Fig. 1(c)), and a threaded hole (4) extending from a center of the bottom surface into the main body (Fig. 1(c)) and adapted to be in threaded engagement with a distal end portion of the plunger (Fig. 1(c) and Col 5, lines 15-18), 
wherein the threaded hole has an internal thread (4) provided on an inner peripheral surface of the threaded hole (Fig. 1(c)) as extending from a mouth of the threaded hole toward an innermost portion of the threaded hole (Fig. (c)) and including a plurality of periodic thread portions (Fig. 1(c)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gasket of Kessell to incorporate the teachings of Sudo to incorporate the teachings of being laminated and the main body being made of an elastic material being rubber, and a film provided on a surface of the main body, the film being PTFE, in order to lower production costs.
Regarding claim 2, Kessell in view of Sudo disclose the laminated gasket according to claim 1, wherein the diameter F1 of the innermost periodic internal thread portion includes a thread root diameter rt of the innermost periodic internal thread portion (See Image 2), 
wherein the same diameter F2 of the other periodic internal thread portions includes a same thread root diameter rb of the other periodic internal thread portions (See Image 2), BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/APT/aptApplication No.: 15/440,245Docket No.: 2809-0210PUS1 Reply to Office Action of December 02, 2020Page 3 of 12 
wherein the diameter D1 of the distal periodic external thread portion of the plunger includes a thread peak diameter Dv of the distal periodic external thread portion (See Image 2), and 
wherein rt, rb and Dv satisfy a relationship rb > Dv > rt (See Image 2).  
Regarding claim 3, Kessell in view of Sudo disclose the laminated gasket according to claim 1, 
wherein the diameter F1 of the innermost periodic internal thread portion includes a thread peak diameter lt of the innermost periodic internal thread portion (See Image 2), 
(See Image 2), 
wherein the diameter D1 of the distal periodic external thread portion of the plunger includes a thread root diameter Dm of the distal periodic external thread portion (See Image 2), and 
wherein lt, lb and Dm satisfy a relationship lb > Dm > lt (See Image 2).  
Regarding claim 5, Kessell in view of Sudo disclose the laminated gasket according to claim 1.
Kessel in view of Sudo are silent regarding
wherein the diameter F1 of the innermost one of the plurality of periodic thread portions of the internal thread adjacent to the innermost portion of the thread hole and the diameter D1 of the distal one of the periodic thread portions of the external thread provided on the distal end portion of the plunger satisfy a relationship 10 μm ≤ D1 - F1 ≤ 500 μm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the laminated gasket and plunger of Kessell in view of Sudo to have a relationship 10 μm ≤ D1 - F1 ≤ 500 μm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the laminated gasket and plunger of Kessell in view of Sudo would not operate differently with the claimed relationship and since the gasket is put on the plunger, the gasket and plunger would function appropriately having the claimed relationship. The instant disclosure describes the relationship 10 μm ≤ D1 - F1 ≤ 500 μm um as being merely preferable, and does not describe the relationship 10 μm ≤ D1 - F1 ≤ 500 μm as contributing any unexpected results to the system.  As such, parameters such as the relationship 10 μm ≤ D1 - F1 ≤ 500 μm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the relationship 10 μm ≤ D1 - F1 ≤ 500 μm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
Regarding claim 6, Kessell in view of Sudo disclose the laminated gasket according to claim 2.
Kessel in view of Sudo are silent regarding
wherein the thread root diameter rt and the thread peak diameter Dv satisfy a relationship 10 μm ≤ Dv – rt ≤ 500 μm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the laminated gasket and plunger of Kessell in view of Sudo to have a relationship 10 μm ≤ Dv – rt ≤ 500 μm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the laminated gasket and plunger of Kessell in view of Sudo would not operate differently with the claimed relationship and since the gasket is put on the plunger, the gasket and plunger would function appropriately having the claimed relationship. 	Furthermore, the instant disclosure describes the relationship 10 μm ≤ Dv – rt ≤ 500 μm as being merely preferable, and does not describe the relationship 10 μm ≤ Dv – rt ≤ 500 μm as contributing any unexpected results to the system.  As such, parameters such as the relationship 10 μm ≤ Dv – rt ≤ 500 μm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the relationship 10 μm ≤ Dv – rt ≤ 500 μm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 7, Kessell in view of Sudo disclose the laminated gasket according to claim 3.
Kessel in view of Sudo are silent regarding
wherein the thread peak diameter lt and the thread root diameter Dm satisfy a relationship 10 μm ≤ Dm – lt ≤ 500 μm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the laminated gasket and plunger of Kessell in view of Sudo to have a relationship 10 μm ≤ Dm – lt ≤ 500 μm since it has been held that “where the only difference between the 
Regarding claim 8, Kessell in view of Sudo disclose a medical syringe (Fig. 1, Kessell) comprising: 
a tubular syringe barrel (12, Kessell); 
a gasket (14, Kessell) fitted in the tubular syringe barrel to seal the tubular syringe barrel (Fig. 1, Kessell), the gasket being the laminated gasket according to claim 1 (See rejection of claim 1 above); and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/APT/aptApplication No.: 15/440,245Docket No.: 2809-0210PUS1 Reply to Office Action of December 02, 2020Page 4 of 12 
a plunger (36, Kessell) reciprocally movable in the tubular syringe barrel (Fig. 1, Kessell), and the plunger being the construction according to claim 1 (See rejection of claim 1 above).  
Regarding claim 10, Kessell in view of Sudo disclose a medical syringe (Fig. 1, Kessell) comprising: 
a tubular syringe barrel (12, Kessell); 
a gasket (14, Kessell) fitted in the tubular syringe barrel to seal the tubular syringe barrel (Fig. 1, Kessell), the gasket being the laminated gasket according to claim 5 (See rejection of claim 5 above); and 
(36, Kessell) reciprocally movable in the tubular syringe barrel, the plunger being the construction according to claim 5 (See rejection of claim 5 above).
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 9, that Kessell does not teach “a relation F2 > D1 > F1”, the Examiner respectfully disagrees. The Applicant is relying on col 3, lines 27-29 of Kessell, which states that the “threads on the stem portion 34 are preferably of the same size and pitch as the threads in the cylindrical bore 26”.	The passages states that the threads are preferably the same size/pitch, but it is not required to be the same size/pitch. It is also obvious from the Figure 2 of the drawings that they are not the same size/pitch. Figure 2 clearly shows that the threads of 26 are larger than the threads of 34.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783